              Case 2:19-cv-02017-JLR Document 13 Filed 04/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ANDREW TOBIAS,                                CASE NO. C19-2017JLR

11                               Plaintiff,               ORDER OF DISMISSAL
                   v.
12
            FEDERAL GOVERNMENT,
13
                                 Defendant.
14

15          On December 13, 2019, the court dismissed pro se Plaintiff Andrew Tobias’s

16   complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). (See 12/13/19 Order (Dkt. # 7).) Even

17   liberally construed, the court determined that “there is no way for the court to discern the

18   nature of Mr. Tobias’s claims, or even who he intends to sue, based on his complaint.”

19   (See id. at 3.) The court granted Mr. Tobias 14 days to amend his complaint. (See id. at

20   4.) The court further stated that if Mr. Tobias failed to file an amended complaint that

21   remedies the complaint’s numerous deficiencies, the court would dismiss Mr. Tobias’

22   complaint without leave to amend. (See id.)


     ORDER - 1
              Case 2:19-cv-02017-JLR Document 13 Filed 04/23/20 Page 2 of 2



 1          Mr. Tobias failed to file an amended complaint. (See generally Dkt.) Instead, Mr.

 2   Tobias appealed the court’s order dismissing his complaint with leave to amend. (See

 3   Not. of Appeal (Dkt. # 8).) The Ninth Circuit Court of Appeals determined it lacked

 4   jurisdiction over Mr. Tobias’ appeal because the order challenged in the appeal is not

 5   final or appealable. (See 9th Cir. Order (Dkt. # 11) at 1.) On that basis, the Ninth

 6   Circuit dismissed Mr. Tobias’ appeal. (See id.; see also 9th Cir. Mandate (Dkt. # 12).)

 7          Now, more than a month after the Ninth Circuit issued its mandate, Mr. Tobias

 8   still has not filed an amended complaint that cures the deficiencies the court identified.

 9   (See generally Dkt.) Accordingly, the court DISMISSES Mr. Tobias’s complaint without

10   leave to amend and DIRECTS the Clerk to close this matter.

11          Dated this 23rd day of April, 2020.

12

13                                                     A
                                                       JAMES L. ROBART
14
                                                       United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 2
